EXAMINER'S AMENDMENT
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Barney on May 25, 2021.
The application has been amended as follows: 
CANCELLED Claims 5 through 10 and 19 through 24.

REPLACED CLAIM 25 with: - - 25. (Currently Amended) A pretreatment method for conducting an imprint with arranging a curable composition on a substrate, comprising coating onto the substrate an imprint pretreatment coating material, 
Wherein the imprint pretreatment coating material contains at least a compound represented by the following general formula (1) as a polymerizable compound (a1): 
    PNG
    media_image1.png
    129
    318
    media_image1.png
    Greyscale
 
in the general formula (1), Ar denotes a monovalent aromatic group which may have a substituent, R1 denotes an alkyl group which may have a substituent or a hydrogen atom, R2 denotes an (m+n)-valent alkyl group which may have a substituent, m is an integer of 2 or more, and n is an integer of 1 or more. - -

REPLACED CLAIM 26 with: - - 26 (Currently Amended) A pattern forming method forming a pattern on a substrate including a step of dropping a resist dispersedly on the substrate coated with pretreatment coating material ,
Wherein the imprint pretreatment coating material contains at least a compound represented by the following general formula (1) as a polymerizable compound (a1): 
    PNG
    media_image1.png
    129
    318
    media_image1.png
    Greyscale
 
in the general formula (1), Ar denotes a monovalent aromatic group which may have a substituent, R1 denotes an alkyl group which may have a substituent or a hydrogen atom, R2 denotes an (m+n)-valent alkyl group which may have a substituent, m is an integer of 2 or more, and n is an integer of 1 or more. - -

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The amendments to claims 27 through 29 have overcome the 112(a) rejections of the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 4, 11 through 18 and 25 through 29 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712